


Exhibit 10.2
VISALUS, INC. 2012 OMNIBUS INCENTIVE PLAN
1.
Purpose; Eligibility.

1.General Purpose. The name of this plan is the ViSalus, Inc. 2012 Omnibus
Incentive Plan (the “Plan”). The purposes of the Plan are to (a) enable ViSalus,
Inc., a Nevada corporation (the “Company”), and any Affiliate to attract and
retain the types of Employees, Consultants and Directors (each as defined
herein) who will contribute to the Company's long range success; (b) provide
incentives that align the interests of Employees, Consultants and Directors with
those of the shareholders of the Company; and (c) promote the success of the
Company's business.
2.Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates.
3.Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards, (e) Dividend Equivalents, and (f) Performance
Compensation Awards.
2.Definitions.
“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.
“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.
“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Dividend Equivalent or a Performance Compensation Award.
“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.
“Board” means the Board of Directors of the Company, as constituted at any time.
“Cause”
(a)     Subject to clause (c) below, with respect to a Participant who is an
Employee or Consultant, “Cause” shall mean (i) the failure by the Participant to
perform such duties as are reasonably requested by the Company as documented in
writing to the Participant, (ii) the Participant's disregard of his or her
duties or failure to act, where such action would be in the ordinary course of
the Participant's duties, (iii) the failure by the Participant to observe
Company policies and/or policies of Affiliates of the Company generally
applicable to employees of the Company and/or its Affiliates, (iv) gross
negligence or willful misconduct by the Participant in the performance of his or
her duties, (v) the commission by the Participant of any act of fraud, theft,
financial dishonesty or self-dealing with respect to the Company or any of its
Affiliates, or any felony or criminal act involving moral turpitude, (vi) any
breach by the Participant of the provisions of any confidentiality,
non-competition or non-solicitation agreement between the Participant and the
Company or any Affiliate, or any other agreement or contract with the Company or
any of its Affiliates, (vii) chronic absenteeism, (viii) alcohol or other
substance abuse, or (ix) the commission of any violation of




--------------------------------------------------------------------------------




any state or federal law relating to the workplace environment (including,
without limitation, laws relating to sexual harassment or age, sex or other
prohibited discrimination) by the Participant. A termination of the
Participant's Continuous Service shall be deemed to have been for Cause if,
after such termination of Continuous Service, facts and circumstances are
discovered that would have justified a termination of Continuous Service for
Cause (a “Retroactive Cause Termination”).
(b)     Subject to clause (c) below, with respect to a Participant who is a
Director, “Cause” shall mean a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following: (i)
malfeasance in office; (ii) gross incompetence, misconduct or neglect; (iii)
false or fraudulent misrepresentation inducing the director's appointment; (iv)
willful conversion of corporate funds; or (v) repeated failure to participate in
Board meetings on a regular basis despite having received proper notice of the
meetings in advance.
(c)    If a Participant has an individual employment agreement or services
agreement with the Company or an Affiliate, and such agreement defines “Cause”
or a similar term, then “Cause” shall have the meaning ascribed to such term in
such agreement; it being understood that a Retroactive Cause Termination shall
not apply unless provided for in such individual agreement.
“Change in Control” has the meaning set forth in Section 11.2(b).
“Class B Common Stock” means the Class B common stock, $0.01 par value per
share, of the Company.
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations and other guidance promulgated thereunder.
“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.
“Common Stock” means the Class A common stock, $0.01 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.
“Company” means ViSalus, Inc., a Nevada corporation, and any successor thereto.
“Company Stock” means the Common Stock, the Class B Common Stock and the
Preferred Stock.
“Consultant” means any individual who is engaged by the Company or any Affiliate
to perform services as an independent contractor.
“Continuous Service” means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
been interrupted or terminated merely because of a change in the capacity in
which the Participant renders service to the Company or an Affiliate as an
Employee, Consultant or Director or a change in the entity for which the
Participant renders such service. For example, a change in status from an
Employee of the Company to a Director of an Affiliate will not constitute an
interruption of Continuous Service. For purposes of the Plan, no termination of
Continuous Service by an Employee shall be deemed to result from either (a) a
transfer to the employment of the Company from an Affiliate or from the Company
to an Affiliate, or from one Affiliate to another; provided, however, that
unless the Committee specifies otherwise, whether before or after the Grant
Date, a termination of Continuous Service shall occur if an




--------------------------------------------------------------------------------




Affiliate with respect to which a Participant is employed, or performing
services, ceases to be an Affiliate and the Participant does not immediately
thereafter become an employee of, or service-provider for, the Company or an
Affiliate. A termination of Continuous Service shall not occur in the event of a
leave of absence if the Employee's right to reemployment is guaranteed either by
a statute or by contract or under the policy pursuant to which the leave of
absence was granted. The Committee or its delegate, in its sole discretion, may
determine whether Continuous Service shall be considered interrupted or
terminated in the case of any other leave of absence.
“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code.
“Director” means a member of the Board.
“Disability” means, with respect to any Participant: (i) “Disability” as defined
in any individual agreement between the Company or an Affiliate and the
Participant or (ii) if there is no such agreement or if such agreement does not
define Disability, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.6(a), the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.6(a) within the meaning of Section 22(e)(3)
of the Code, the Committee may rely on any determination that a Participant is
disabled for purposes of benefits under any long-term disability plan maintained
by the Company or any Affiliate in which a Participant participates.
“Disqualifying Disposition” has the meaning set forth in Section 15.13.
“Dividend Equivalent” has the meaning set forth in Section 8.3(b).
“Effective Date” has the meaning set forth in Section 13.
“Employee” means any salaried employee of the Company or an Affiliate; provided,
that, for purposes of determining eligibility to receive Incentive Stock
Options, an Employee shall mean an employee of the Company or a parent or
subsidiary corporation within the meaning of Code Section 424. Mere service as a
Director or payment of a director's fee by the Company or an Affiliate shall not
be sufficient to constitute “employment” by the Company or an Affiliate.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means: (a) if there is a regular public trading market for
the Common Stock, the “Fair Market Value” of a share of Common Stock shall mean,
as of any given date, (i) the price of the Common Stock on the composite
transaction tape of the NASDAQ Global Select Market as of the close of the
regular business hours of the NASDAQ Global Select Market, without regard to
after-hours trading that may hereinafter be commenced on such exchange, on the
most recent date for which such closing price is available, or (ii) if the
Common Stock is not listed on the NASDAQ Global Select Market, the analogous
closing price on any other established securities exchange or national market
system on which the Common Stock is listed, or (b) if there is no regular public
trading market for the Common Stock, the “Fair Market Value” of a share of
Common Stock shall be determined by the Committee in good faith after taking
into consideration all factors which it deems appropriate, including, without
limitation, Section 409A of the Code and the regulations and guidance thereunder
for purposes of Non-qualified Stock Options, and Section 422(c)(1) of the Code
and the regulations and guidance thereunder for purposes of Incentive Stock
Options. Notwithstanding




--------------------------------------------------------------------------------




anything contained in the Plan to the contrary, all determinations of the Fair
Market Value shall be made without regard to any restriction other than a
restriction which, by its terms, will never lapse.
“Free Standing Rights” has the meaning set forth in Section 7.1.
“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.
“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
“Initial Public Offering” means the first public offering of shares of Common
Stock pursuant to an effective registration statement under the Securities Act.
“Negative Discretion” means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 9.4(d).
“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.
“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.
“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.
“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.
“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 9.
“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit, or operational unit of the
Company) and shall be limited to the following: (a) net income (before or after
taxes); (b) basic or diluted earnings per share (before or after taxes); (c)
gross revenue, net revenue or net revenue growth; (d) sales of particular
products or services; (e) gross profit, gross profit growth, net profit or net
operating profit (before or after taxes); (f) earnings before or after deduction
for all




--------------------------------------------------------------------------------




or any portion of interest, taxes, depreciation, or amortization, whether or not
on continuing operations or on an aggregate or per share basis (basic or fully
diluted); (g) return on assets, capital, invested capital, equity, or sales
(discounted or otherwise); (h) cash flow (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital); (i) one
or more operating ratios such as earnings before or after interest, taxes and/or
depreciation and/or amortization; (j) gross or operating margins; (k)
improvements in capital structure; (l) budget and expense management or cost
targets; (m) productivity ratios; (n) economic value added or other value added
measurements; (o) share price (including, but not limited to, growth measures
and total shareholder return); (p) expense targets; (q) margins; (r) operating
efficiency; (s) working capital targets; (t) enterprise value; (u) completion of
acquisitions, business expansion, or divestitures (in whole or in part); (v)
borrowing levels, leverage ratios or credit rating; (w) market share; or (x)
customer acquisition or retention. Any one or more of the Performance Criteria
may be used on an absolute or relative basis, or as compared to the performance
of a group of comparable companies, or published or special index, or the
Committee may select Performance Criterion (o) above as compared to various
stock market indices.
“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.
“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (a) asset write-downs; (b) litigation or claim judgments or settlements;
(c) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 (or any successor or pronouncement
thereto) and/or in management's discussion and analysis of financial condition
and results of operations appearing in the Company's annual report to
shareholders for the applicable year; (f) acquisitions or divestitures; (g) any
other specific unusual or nonrecurring events, or objectively determinable
category thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company's fiscal year.
“Performance Period” means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to and the payment of a Performance
Compensation Award.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture,
and an unincorporated organization.
“Plan” means this ViSalus, Inc. 2012 Omnibus Incentive Plan, as amended and/or
amended and restated from time to time.
“Plan Termination Date” has the meaning set forth in Section 13.




--------------------------------------------------------------------------------




“Preferred Stock” means the Series A Preferred Stock and the Series B Preferred
Stock.
“Related Rights” has the meaning set forth in Section 7.1.
“Restricted Award” means any Award granted pursuant to Section 8.1.
“Restricted Stock” means any Award of shares of Common Stock that is subject to
restrictions pursuant to Section 8.
“Restricted Stock Unit” means a Restricted Award granted pursuant to Section 8.1
that is a unit of measurement equivalent to one share of Common Stock but with
none of the attendant rights of a holder of a share of Common Stock unless and
until a share of Common Stock is ultimately distributed in payment of the
obligation (other than the potential right to receive dividend equivalent
amounts in accordance with Section 8.2).
“Restricted Period” has the meaning set forth in Section 8.1.
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
“Securities Act” means the Securities Act of 1933, as amended.
“Series A Preferred Stock” means the Series A Redeemable Convertible Preferred
Stock, par value $0.01 per share, of the Company.
“Series B Preferred Stock” means the Series B Redeemable Convertible Preferred
Stock, par value $0.01 per share, of the Company.
“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.
“Stock for Stock Exchange” has the meaning set forth in Section 6.3.
“Substantial Stockholder” means any holder of shares of Class B Common Stock
and/or Series B Preferred Stock that were outstanding on the Effective Date, and
any transferee thereof who is a Permitted Transferee or a Permitted Blyth
Transferee (as each such term is defined in the Company's Amended and Restated
Articles of Incorporation or in the Company's Certificate of Designation of
Series A Redeemable Convertible Preferred Stock and Series B Redeemable
Convertible Preferred Stock, each as in effect on the Effective Date).
“Ten Percent Stockholder” means an Employee who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or of any of
its Affiliates.
3.
Administration.

1.Authority of Committee. The Plan shall be administered by the Committee or, in
the Board's sole discretion, by the Board. Subject to the terms of the Plan, the
Committee's charter and Applicable Laws,




--------------------------------------------------------------------------------




and in addition to other express powers and authorization conferred by the Plan,
the Committee shall have the authority:
(a)to construe and interpret the Plan and apply its provisions;
(b)to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(c)to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;
(d)to delegate its authority to one or more Officers of the Company with respect
to Awards that do not involve Covered Employees or “insiders” within the meaning
of Section 16 of the Exchange Act;
(e)to determine when Awards are to be granted under the Plan and the applicable
Grant Date;
(f)from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;
(g)to determine the number of shares of Common Stock or amount of cash to be
made subject to each Award;
(h)to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;
(i)subject to Section 12.1, to prescribe the, terms and conditions of each
Award, including, without limitation, the exercise price and medium of payment
and vesting provisions, transfer restrictions, rights and obligations, and to
specify the provisions of the Award Agreement relating to such grant;
(j)to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;
(k)to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; subject to
Section 12;
(l)to determine the duration and purpose of leaves of absence which may be
granted to Participants without constituting termination Continuous Service for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;
(m)to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;
(n)to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan;
(o)to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest (subject to Section 9,
if applicable);
(p)to adjust the vesting schedule of any Award to reflect a change in a
Participant's status from/to a full-time Employee to/from a part-time Employee
and/or a change in a Participant's status from/to an Employee to a Consultant or
Director; and
(q)to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
Subject to Section 12.1, the Committee also may modify the purchase price or the
exercise price of any outstanding Award, provided that, if the modification
effects a repricing following an Initial Public Offering, shareholder approval
shall be required before the repricing is effective.
2.Committee Decisions Final. All decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on all persons.




--------------------------------------------------------------------------------




3.Delegation. The Committee, or if no Committee has been appointed, the Board,
may delegate administration of the Plan to a committee or committees of one or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board or
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee shall be appointed by, and serve at the pleasure
of, the Board. From time to time, the Board may increase or decrease the size of
the Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a Committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.
4.Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. The Board shall have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. However, if the Board intends to satisfy such
exemption requirements, with respect to Awards to any Covered Employee and with
respect to any insider subject to Section 16 of the Exchange Act, the Committee
shall be a compensation committee of the Board that at all times consists solely
of two or more Non-Employee Directors who are also Outside Directors. Within the
scope of such authority, the Board or the Committee may (a) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (i) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or (b)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.
5.Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the members of the Committee shall be indemnified by the
Company against the reasonable expenses, including attorney's fees, actually
incurred in connection with any action, suit or proceeding or in connection with
any appeal therein, to which such members of the Committee may be party by
reason of any action taken or failure to act under or in connection with the
Plan or any Award granted under the Plan.
6.Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 3.6, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.
7.Section 162(m). To the extent the Committee issues any Award that is intended
to be exempt from the deduction limitation of Section 162(m) of the Code, the
Committee may, without shareholder or




--------------------------------------------------------------------------------




grantee approval, amend the Plan or the relevant Award Agreement retroactively
or prospectively to the extent it determines necessary in order to comply with
any subsequent clarification of Section 162(m) of the Code required to preserve
the Company's federal income tax deduction for compensation paid pursuant to any
such Award.
4.Eligibility for Specific Awards. Incentive Stock Options may be granted only
to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors.
5.Shares Subject to the Plan.
1.General. Subject to adjustment in accordance with Section 11.1 a total of
7,050,000 shares of Common Stock shall be available for the grant of Awards
under the Plan; provided that, no more than 7,050,000 shares of Common Stock may
be granted as Incentive Stock Options. During the terms of the Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Awards.
2.Character of Shares. Shares of Common Stock available for distribution under
the Plan may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares reacquired by the Company in any manner.
3.Award Limits. Subject to adjustment in accordance with Section 11.1, no
Participant shall be granted, during any one (1) calendar year period, Options
and Stock Appreciation Rights with respect to more than 1,750,000 shares of
Common Stock in the aggregate or any other Awards with respect to more than
750,000 shares of Common Stock in the aggregate. If an Award is to be settled in
cash, the number of shares of Common Stock on which the Award is based shall
count toward the individual share limits set forth in this Section 5.3.
4.Forfeited Awards. Any shares of Common Stock subject to an Award that is
canceled, forfeited or expires prior to exercise or realization, either in full
or in part, shall again become available for issuance under the Plan.
Notwithstanding anything to the contrary contained herein: shares subject to an
Award under the Plan shall not again be made available for issuance or delivery
under the Plan if such shares are (a) shares tendered in payment of an Option,
(b) shares delivered or withheld by the Company to satisfy any tax withholding
obligation, or (c) shares covered by a stock-settled Stock Appreciation Right or
other Awards that were not issued upon the settlement of the Award.
6.Options. Each Option granted under the Plan shall be evidenced by an Award
Agreement. Each Option so granted shall be subject to the conditions set forth
in this Section 6, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Stock Options or Non-qualified Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. Each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
1.Exercise Price of An Incentive Stock Option. The Option Exercise Price of each
Incentive Stock Option shall be not less than 100% of the Fair Market Value of
the Common Stock subject to the Option on the Grant Date; provided, however,
that with respect to an Incentive Stock Option granted to a Ten Percent
Stockholder the Option Exercise Price of an Incentive Stock Option granted to a
Ten Percent Stockholder shall be at least 110% of the Fair Market Value of the
Common Stock at the Grant Date. Notwithstanding the foregoing, an Incentive
Stock Option may be granted with an Option Exercise Price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption of or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.
2.Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject




--------------------------------------------------------------------------------




to the Option on the Grant Date. Notwithstanding the foregoing, a Non-qualified
Stock Option may be granted with an Option Exercise Price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 409A of the Code.
3.Consideration. The Option Exercise Price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Option Exercise Price may be paid: (i) by
delivery to the Company of other Common Stock, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the Option
Exercise Price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Participant identifies for delivery
specific shares of Common Stock that have an aggregate Fair Market Value on the
date of attestation equal to the Option Exercise Price (or portion thereof) and
receives a number of shares of Common Stock equal to the difference between the
number of shares thereby purchased and the number of identified attestation
shares of Common Stock (a “Stock for Stock Exchange”); (ii) through a “cashless”
exercise program established with a broker; (iii) by reduction in the number of
shares of Common Stock otherwise deliverable upon exercise of such Option by a
number of shares of Common Stock having a Fair Market Value equal to the
aggregate Option Exercise Price at the time of exercise; (iv) by any combination
of the foregoing methods; or (v) in any other form of legal consideration that
may be acceptable to the Committee. Unless otherwise specifically provided in
the Award Agreement evidencing the Option, the exercise price of Common Stock
acquired pursuant to an Option that is paid by delivery (or attestation) to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six months (or such longer or shorter period of time required
to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system) an exercise by a Director or Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.
4.Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.
5.Term. No Incentive Stock Option shall be exercisable after the expiration of
ten (10) years from the Grant Date; provided, however that an Incentive Stock
Option granted to a Ten Percent Stockholder shall not be exercisable after the
expiration of five years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of ten (10) years from the Grant Date.
6.Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement (the terms of which have been approved
by the Committee), or as set forth in Section 6.6(a), (b) or (c) below, in the
event a Participant's Continuous Service terminates, the Participant may
exercise his or her Option (to the extent that the Participant was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Participant's Continuous Service or (b) the expiration of the
term of the Option as set forth in the Award Agreement; provided that, if the
termination of Continuous Service is by the Company for Cause, all outstanding
Options (whether or not vested) shall immediately terminate and




--------------------------------------------------------------------------------




cease to be exercisable. If, after termination, the Participant does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.
(a)Disability of Participant. Unless otherwise provided in an Award Agreement,
in the event that a Participant's Continuous Service terminates as a result of
the Participant's Disability, the Participant may exercise his or her Option (to
the extent that the Participant was entitled to exercise such Option as of the
date of termination), but only within such period of time ending on the earlier
of (a) the date 12 months following such termination or (b) the expiration of
the term of the Option as set forth in the Award Agreement. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein or in the Award Agreement, the Option shall terminate.
(b)Death of Participant. Unless otherwise provided in an Award Agreement, in the
event a Participant's Continuous Service terminates as a result of the
Participant's death, then the Option may be exercised (to the extent the
Participant was entitled to exercise such Option as of the date of death) by the
Participant's estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Participant's death, but only within the period ending on the earlier of (a)
the date 12 months following the date of death or (b) the expiration of the term
of such Option as set forth in the Award Agreement. If, after the Participant's
death, the Option is not exercised within the time specified herein or in the
Award Agreement, the Option shall terminate.
(c)Extension of Termination Date. A Participant's Award Agreement may also
provide that if the exercise of the Option following the termination of the
Participant's Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option in accordance with Section 6.5, or (ii) the expiration of a period
after termination of the Participant's Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.
7.Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Non-qualified Stock Options.
8.Transferability. An Incentive Stock Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant. Non-qualified Stock
Options shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant, unless otherwise approved by the Committee in writing.
7.Stock Appreciation Rights.
1.General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Section 7, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).
2.Grant Requirements. Any Related Right that relates to a Non-qualified Stock
Option may be granted at the same time the Non-qualified Stock Option is granted
or at any time thereafter but before the exercise or expiration of the
Non-qualified Stock Option. Any Related Right that relates to an Incentive Stock
Option must be granted at the same time the Incentive Stock Option is granted.
3.Term of Stock Appreciation Rights. The term of a Stock Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.




--------------------------------------------------------------------------------




4.Vesting of Stock Appreciation Rights. Each Stock Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Stock Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Committee may deem
appropriate. The vesting provisions of individual Stock Appreciation Rights may
vary. No Stock Appreciation Right may be exercised for a fraction of a share of
Common Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Stock
Appreciation Right upon the occurrence of a specified event.
5.Exercise and Payment. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company an amount equal to the number of
shares of Common Stock subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee.
6.Exercise Price. The exercise price of a Free Standing Stock Appreciation Right
shall be determined by the Committee, but shall not be less than 100% of the
Fair Market Value of one share of Common Stock on the Grant Date of such Stock
Appreciation Right. A Related Right granted simultaneously with or subsequent to
the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option, shall be
transferable only upon the same terms and conditions as the related Option, and
shall be exercisable only to the same extent as the related Option; provided,
however, that a Stock Appreciation Right, by its terms, shall be exercisable
only when the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 7.2 are
satisfied.
7.Reduction in the Underlying Option Shares. Upon any exercise of a Related
Right, the number of shares of Common Stock for which any related Option shall
be exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right has been exercised. The number of shares of Common Stock for
which a Related Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
has been exercised.
8.Restricted Awards.
1.General. A Restricted Award is an Award of Restricted Stock or Restricted
Stock Units. Except as otherwise provided in the Award Agreement evidencing the
Restricted Stock grant, shares of Common Stock subject to an Award of Restricted
Stock may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine. Each Restricted Award granted under
the Plan shall be evidenced by an Award Agreement. Each Restricted Award so
granted shall be subject to the conditions set forth in this Section 8, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.
2.Restricted Stock and Restricted Stock Units.
(a)Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. Any shares of Restricted Stock issued hereunder may be evidenced in such
manner, as the Committee, in its sole discretion, shall deem appropriate,
including, without limitation, book entry registration or issuance of a stock
certificate or certificates. If the Committee determines that Restricted Stock
certificates shall be held by the Company or in escrow rather than delivered to
the Participant pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (i) an escrow agreement satisfactory to the Committee, if




--------------------------------------------------------------------------------




applicable and (ii) the appropriate blank stock power with respect to the
Restricted Stock covered by such agreement. If a Participant fails to execute an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and stock power, the Award shall be null and void. Subject to the
restrictions set forth in the Award, the Participant generally shall have the
rights and privileges of a shareholder as to such Restricted Stock, including
the right to vote such Restricted Stock and the right to receive dividends;
provided that, except as otherwise provided in the Award Agreement evidencing
the Restricted Stock grant, (x) any cash dividends and stock dividends with
respect to the Restricted Stock shall be withheld by the Company for the
Participant's account, and interest may be credited on the amount of the cash
dividends withheld at a rate and subject to such terms as determined by the
Committee, and (y) the cash dividends or stock dividends so withheld by the
Committee and attributable to any particular share of Restricted Stock (and
earnings thereon, if applicable) shall be distributed to the Participant in cash
or, at the discretion of the Committee, in shares of Common Stock having a Fair
Market Value equal to the amount of such dividends, if applicable, upon the
release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such dividends.
(b)The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder.
3.Restrictions.
(a)Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (i)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of a stock certificate; (ii) the shares shall be subject to the
restrictions on transferability set forth in this Plan and in the Award
Agreement; (iii) the shares shall be subject to forfeiture to the extent
provided in the applicable Award Agreement; and (iv) to the extent such shares
are forfeited, any stock certificates issued to the Participant shall be
returned to the Company, and all rights of the Participant to such shares and as
a shareholder with respect to such shares shall terminate without further
obligation on the part of the Company.
(b)Restricted Stock Units awarded to any Participant shall be subject to (i)
forfeiture upon the Participant's termination of Continuous Service before the
satisfaction of any applicable vesting or lapse of any restrictions or
limitations imposed on such Award, including satisfaction of any Performance
Goals, in each case, to the extent and subject to such provisions as may be
provided in the applicable Award Agreement, and to the extent such Restricted
Stock Units are forfeited, all rights of the Participant to such Restricted
Stock Units shall terminate without further obligation on the part of the
Company and (ii) such other terms and conditions as may be set forth in the
applicable Award Agreement. At the discretion of the Committee, each Restricted
Stock Unit (representing one share of Common Stock) may be credited with cash
and stock dividends paid by the Company in respect of one share of Common Stock
(“Dividend Equivalents”). Except as otherwise provided in the Award Agreement
evidencing the Restricted Stock Unit grant, (i) Dividend Equivalents shall be
withheld by the Company for the Participant's account, and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee; and (ii) Dividend
Equivalents credited to a Participant's account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such Dividend
Equivalents and earnings, if applicable, to the Participant upon settlement of
such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.
(c)The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in




--------------------------------------------------------------------------------




Applicable Laws or other changes in circumstances arising after the date the
Restricted Stock or Restricted Stock Units are granted, such action is
appropriate.
4.Restricted Period. With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement. No
Restricted Award may be granted or settled for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.
5.Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 8.3 and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as otherwise set forth in the applicable Award Agreement. If an escrow
arrangement is used, upon such expiration, the Company shall deliver to the
Participant, or his or her beneficiary, without charge, the stock certificate
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (to the nearest full
share) and any cash dividends or stock dividends credited to the Participant's
account with respect to such Restricted Stock and the interest thereon, if any.
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, one share of Common Stock for each such
outstanding Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend
Equivalents credited with respect to each such Vested Unit in accordance with
Section 8.2(b) and the interest thereon or, at the discretion of the Committee,
shares of Common Stock having a Fair Market Value equal to such Dividend
Equivalents and the interest thereon, if any; provided, however, that, the
Committee may, in its sole discretion, explicitly provide in the applicable
Award Agreement for payment in cash or part cash and part Common Stock in lieu
of delivering shares of Common Stock for Vested Units. If a cash payment is made
in respect of a Vested Unit, the amount of such payment shall be equal to the
Fair Market Value of the Common Stock as of the date on which the Restricted
Period lapsed with respect to the Vested Unit.
9.Performance Compensation Awards.
1.General. The Committee shall have the authority, at the time of grant of any
Award described in this Plan, to designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code. In addition, the Committee shall
have the authority to make an Award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award in order to qualify
such Award as “performance-based compensation” under Section 162(m) of the Code.
2.Eligibility. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. However, designation of
a Participant eligible to receive an Award hereunder for a Performance Period
shall not in any manner entitle the Participant to receive payment in respect of
any Performance Compensation Award for such Performance Period. The
determination as to whether or not such Participant becomes entitled to payment
in respect of any Performance Compensation Award shall be decided solely in
accordance with the provisions of this Section 9. Moreover, designation of a
Participant eligible to receive an Award hereunder for a particular Performance
Period shall not require designation of such Participant eligible to receive an
Award hereunder in any subsequent Performance Period and designation of one
person as a Participant eligible to receive an Award hereunder shall not require
designation of any other person as a Participant eligible to receive an Award
hereunder in such period or in any other period. In the event that applicable
tax and/or securities laws change to permit the Committee discretion to alter
the governing Performance Criteria without obtaining shareholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval.




--------------------------------------------------------------------------------




3.Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance Goals
that will be used to establish the Performance Goal(s), the kind(s) and/or
level(s) of the Performance Goal(s) that is (are) to apply to the Company and
the Performance Formula. The Committee also has the authority to provide for
accelerated vesting of any Performance Compensation Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence of this
Section 9.3 and record the same in writing.
4.Payment of Performance Compensation Awards.
(a)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.
(b)Limitation. A Participant shall be eligible to receive payment in respect of
a Performance Compensation Award only to the extent that: (i) the Performance
Goals for such period are achieved; and (ii) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant's Performance Compensation Award has been earned for the Performance
Period.
(c)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant's Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 9.4(d), if and when it deems
appropriate.
(d)Use of Discretion. Except as otherwise provided in an Award Agreement, in
determining the actual size of an individual Performance Compensation Award for
a Performance Period, the Committee may reduce or eliminate the amount of the
Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate; provided, that, the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as “performance-based compensation” under Section 162(m) of
the Code. The Committee shall not have the discretion to (i) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained or
(ii) increase a Performance Compensation Award above the maximum amount payable
under Section 9.4(f).
(e)Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as set forth in the applicable
Award Agreement, but in no event prior to the completion of the certifications
required by Section 9.4(c).
(f)Maximum Award Payable. Notwithstanding any provision in the Plan to the
contrary, the maximum dollar value payable with respect to a cash bonus
Performance Compensation Award described in the last sentence of Section 9.1 is
$5,000,000 times the number of years in the applicable Performance Period. With
respect to other Performance Compensation Awards, the Award limits set forth in
Section 5 shall apply (subject to adjustment as set forth in Section 11.1).
Furthermore, any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (i) with respect to a Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (ii) with respect




--------------------------------------------------------------------------------




to a Performance Compensation Award that is payable in shares of Common Stock,
by an amount greater than the appreciation of a share of Common Stock from the
date such Award is deferred to the payment date.
(g)Shareholder Approval and Re-approval Required. Unless the Company submits
this Section 9 and the definition of “Performance Goal” and “Performance
Criteria” to the Company's shareholders in accordance with (and at such times
required under) Section 162(m)(4)(C)(ii) of the Code, and such shareholder
approval is obtained, then no further Performance Compensation Awards shall be
made to Covered Employees under this Section 9 after the date of the applicable
shareholders' meeting, but the Plan may continue in effect for Awards to
Participants not in accordance with Section 162(m) of the Code.
10.Securities Law Compliance; Legends. No shares of Common Stock shall be
purchased or sold pursuant to any Award unless and until (a) any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel and (b) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require. The Company shall use reasonable
efforts to seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell shares of Common Stock upon exercise of the Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Awards unless
and until such authority is obtained. Certificates for such shares of Common
Stock (if any) may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer.
11.Adjustments; Change in Control
1.Adjustments Upon Changes in Stock. In the event of changes in the outstanding
Common Stock or in the capital structure of the Company by reason of any stock
or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the maximum number of shares of Common Stock
subject to all Awards stated in Section 5 and the maximum number of shares of
Common Stock with respect to which any one person may be granted Awards during
any period stated in Section 5 and Section 9.4(f) will be equitably adjusted or
substituted, as to the number, price or kind of a share of Common Stock or other
consideration subject to such Awards to the extent necessary to preserve the
economic intent of such Award. In the case of adjustments of Awards made
pursuant to this Section 11.1, the Committee shall not make any adjustments
under this Section 11.1 that would constitute a modification, extension or
renewal of any Incentive Stock Option within the meaning of Section 424(h)(3) of
the Code or a modification of any Non-qualified Stock Option within the meaning
of Section 409A of the Code. Any adjustments made under this Section 11.1 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. Further, with respect to Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, any adjustments or substitutions shall be made in a manner which will
not cause the Company to be denied a tax deduction on account of Section 162(m)
of the Code.
2.Change in Control.
(a)Effect of Change in Control. In the event of a Change in Control, the
Committee shall take one of the following actions, to the extent determined by
the Committee to be permitted under Section 409A of the Code: (i) provide that
any outstanding Awards then held by Participants which are unexercisable or
otherwise unvested or subject to lapse restrictions may, in whole or in part,
automatically be deemed vested or no longer subject to lapse restrictions, as
the case may be, as of immediately prior to such Change in Control, (ii) cancel
any Award in exchange for an amount of cash (or other property that is received
by the




--------------------------------------------------------------------------------




other shareholders in such transaction) with a value equal to the amount that
could have been obtained upon the exercise or settlement of, or realization of
the Participant's rights under, such Award (assuming that the entire Award was
vested immediately prior to the Change in Control), provided that if the amount
that could have been obtained upon the exercise or settlement of or realization
of the Participant's rights under such Award (assuming that the entire Award was
vested immediately prior to the Change in Control), in any case, is equal to or
less than zero, then the Award may be terminated without payment; (iii) provide
for the issuance of substitute awards to acquire equity of the acquiring entity
or an Affiliate thereof that will preserve in no less favorable a manner the
otherwise applicable terms of any outstanding Award previously granted
hereunder, as determined by the Committee in its sole discretion; (iv) provide
that for a period of at least ten business days prior to the Change in Control,
any Options and/or Stock Appreciation Rights shall be exercisable as to all
shares of Common Stock subject thereto and that upon the occurrence of the
Change in Control, such Options and/or Stock Appreciation Rights shall terminate
and be of no further force and effect; and/or (v) continue the Awards on their
same terms. For the avoidance of doubt, the Committee may treat individual
Participants and Awards (or portions thereof) differently under this Section
11.2(a). In the event of a Change in Control pursuant to which no substantial
portion of the assets or business remains with the Company or an Affiliate
thereof (e.g., upon a sale of substantially all of the assets), the Committee
shall take one or more of the actions set forth in clauses (i) through (iv)
above.
(b)Change in Control Definition. For purposes of the Plan, the term “Change in
Control” means, subject to subsection (c) below, the first to occur of the
following events:
(i)(A) One Person (or more than one Person acting as a group) acquires ownership
of Company Stock that, together with the stock held by such Person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the Company Stock; or (B) one person (or more than one
person acting as a group) acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition) ownership of the
Company Stock possessing thirty percent (30%) or more of the total voting power
of the Company Stock; provided, however, that with respect to clauses (A) and
(B) above, the following transactions shall not constitute a Change in Control:
(w) such a direct or indirect acquisition by a Substantial Stockholder (or more
than one Substantial Stockholder acting as a group), including an accretion in
the percentage of the total voting power held by such Substantial Stockholder(s)
by reason of the automatic (or compelled) conversion (or exchange) of Class B
Common Stock into (or for) Common Stock or Series B Preferred Stock into (or
for) Series A Preferred Stock or Common Stock, (x) a direct or indirect
acquisition of Company Stock by any Person (or more than one Person acting as a
group) that, immediately prior to such acquisition, owned, directly or
indirectly, more than fifty percent (50%) of the total fair market value or
total voting power of the Company Stock, (y) a direct or indirect acquisition by
any employee benefit plan(s) (or trust(s) forming a part thereof) maintained by
the Company or any of its Affiliates; or (z) for purposes of any Award held by a
Participant, any direct or indirect acquisition by the Participant or any group
of persons that included the Participant prior to the first approach to the
Company regarding a potential Change in Control (or any entity controlled by the
Participant or any group of persons including the Participant). The
determination as to whether (A) and/or (B) has occurred shall be made in a
manner that is consistent with the provisions of Treasury Regulation Section
1.409A-3(i)(5).
(ii)A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; provided, however, that
this clause (ii) shall not constitute a Change in Control if the Company has a
shareholder that is a parent corporation (within the meaning of Code Section
409A);
(iii)One Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company or its subsidiaries that have a total gross
fair market value equal to or more than




--------------------------------------------------------------------------------




forty percent (40%) of the total gross fair market value of all of the assets of
the Company and its subsidiaries immediately before such acquisition(s), other
than (A) a direct or indirect acquisition by: (1) a Substantial Stockholder or
one or more of its Affiliates, or (2) any employee benefit plan(s) (or trust(s)
forming a part thereof) maintained by the Company or any of its Affiliates, or
(B) for purposes of any Award held by a Participant, any direct or indirect
acquisition by the Participant or any group of persons that included the
Participant prior to the first approach to the Company regarding a potential
Change in Control (or any entity controlled by the Participant or any group of
persons including the Participant). For purposes of this clause (iii), related
party transactions shall be excluded for purposes of determining whether a
Change in Control has occurred to the extent set forth in Treasury Regulation
Section 1.409A-3(i)(5)(vii)(B); or
(iv)The consummation of a merger, consolidation or reorganization (“Corporate
Transaction”) involving (A) the Company or (B) the issuance of stock by the
Company if (1) immediately following such Corporate Transaction, those Persons
who were stockholders of the Company immediately before such Corporate
Transaction, own, directly or indirectly, less than 50% of the combined voting
power of the company(ies) resulting from such Corporate Transaction, or (2)
pursuant to such Corporate Transaction, one Person (or more than one Person
acting as a group) acquires thirty percent (30%) or more of the total voting
power of the company(ies) resulting from such Corporate Transaction, in either
case, excluding the following: (v) a merger effected exclusively for the purpose
of changing the domicile of the Company; (w) a direct or indirect acquisition of
thirty percent (30%) or more of the voting power represented by the shares of
voting capital stock of the Company (or the surviving entity) outstanding
immediately after such Corporate Transaction by a Substantial Stockholder (or
more than one Substantial Stockholder acting as a group), including an accretion
in the percentage of the total voting power held by such Substantial
Stockholder(s) by reason of the automatic (or compelled) conversion (or
exchange) of Class B Common Stock into (or for) Common Stock or Series B
Preferred Stock into (or for) Series A Preferred Stock or Common Stock, (x) a
direct or indirect acquisition of the voting power represented by the shares of
voting capital stock of the Company (or the surviving entity) outstanding
immediately after such Corporate Transaction by any Person (or more than one
Person acting as a group) that, immediately prior to such acquisition, owned,
directly or indirectly, thirty percent (30%) or more of the total voting power
of the Company Stock provided that such Person's (or more than one Person acting
as a group) total voting power represented by the shares of voting capital stock
of the Company (or the surviving entity) outstanding immediately after such
Corporate Transaction is less than 50%, (y) a direct or indirect acquisition of
voting power of the Company Stock by any employee benefit plan(s) (or trust(s)
forming a part thereof) maintained by the Company or any of its Affiliates; or
(z) for purposes of any Award held by a Participant, any direct or indirect
acquisition of voting power by the Participant or any group of persons that
included the Participant prior to the first approach to the Company regarding a
potential Change in Control (or any entity controlled by the Participant or any
group of persons including the Participant).
(c)Excluded Transactions. Anything to the contrary herein notwithstanding, an
event that falls within the definition of “Change in Control,” as set forth
above, shall not be deemed to be a Change in Control for purposes of the payment
or settlement of Awards constituting non-qualified deferred compensation under
Section 409A of the Code unless such event constitutes a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the Company's assets”
within the meaning of Section 409A of the Code (using the default definitions
therein); and, in determining whether there has been a Change in Control, the
provisions of subsection (b) above shall be applied and construed in a manner
consistent with Section 409A of the Code, including, without limitation, the
references to “persons acting as a group” as set forth in Treasury Regulation
Section 1.409A-3(i)(5).




--------------------------------------------------------------------------------




12.Amendment of the Plan and Awards.
1.The Board may at any time prior to the Plan Termination Date modify,
terminate, amend or, suspend the Plan and/or any Award Agreement granted
thereunder in any respect; provided, however, that stockholder approval shall be
obtained if such approval is required by law or is necessary to comply with
regulations promulgated by the Securities and Exchange Commission under Section
16(b) of the Exchange Act or with Section 422 of the Code or, with respect to
Performance Compensation Awards, Section 162(m) of the Code, or the regulations
promulgated by the Treasury Department thereunder and, provided further that,
subject to the terms of Section 11, no amendment, modification, termination or
suspension of the Plan and/or any Award Agreement shall in any manner materially
adversely affect any Award theretofore granted under the Plan, without the
consent of the Participant holding such Award, except that no such consent shall
be required if the Committee determines in its sole discretion that such
amendment, modification or termination is required or advisable in order for the
Company, the Plan or the Award to satisfy any applicable law or regulation,
stock exchange rule, over-the-counter market rule, or to meet the requirements
of any intended accounting treatment. Notwithstanding the foregoing, the Board
may (but shall not be required to) amend the Plan and/or any Award without
obtaining the consent of any Participant to the extent necessary (as determined
by the Committee in its sole discretion) to meet the requirements of Section
409A of the Code and the guidance issued thereunder such that the additional
taxes and penalties set forth in Section 409A(a)(i)(B) of the Code will not
apply to transactions contemplated by the Plan or any Participant's Award
Agreement with respect to an Award or shares underlying such Award. The Company
and its Affiliates and their respective employees, officers and directors shall
have no liability whatsoever for or in respect of any decision to take action to
attempt to so comply with Code Section 409A, any omission to take such action or
for the failure of any such action taken by the Company to so comply.
13.Effective Date of Plan; Expiration of the Plan. The Plan shall become
effective as of May 14, 2013 (the “Effective Date”). The Plan shall terminate
automatically on the tenth anniversary of the Effective Date (the “Plan
Termination Date”), unless earlier terminated pursuant to Section 12. No Award
shall be granted pursuant to the Plan after the Plan Termination Date or after
an earlier termination of the Plan or during any suspension pursuant to Section
12, but Awards theretofore granted shall remain outstanding until they have
vested, been exercised, or terminated or have expired by their respective terms.
14.Choice of Law. The law of the State of Nevada shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state's conflict of law rules.
15.General Provisions.
1.Awards and Certificates; Shareholder Rights. Shares of Common Stock issued
under the Plan shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Except as provided in the Plan or an Award Agreement, no
Participant shall be deemed to be the holder of, or to have any of the rights of
a holder with respect to, any shares of Common Stock subject to such Award
unless and until such Participant has satisfied all requirements to receive
shares of Common Stock pursuant to such Award. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued or the Common Stock is so
registered (as applicable), except as provided in Section 11.1.
2.No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Award granted pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or shall affect the right of the Company or an
Affiliate to terminate (a) the employment of an Employee or service relationship
with a Consultant, with or without notice and with or without Cause or (b) the
service of a Director pursuant to the by-laws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be. For purposes of
clarification, Awards granted under the Plan shall not guarantee employment or
any service relationship for the length of all, or any portion, of the vesting
schedule of the underlying Awards.




--------------------------------------------------------------------------------




3.Withholding Obligations. The Company shall be authorized to withhold from any
Award granted or payment due under the Plan the amount of withholding taxes due
in respect of an Award or payment hereunder and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. To the extent provided by the terms of an Award Agreement
and subject to the discretion of the Committee, the Participant may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of Common Stock under an Award by any of the following means (in
addition to the Company's right to withhold from any compensation paid to the
Participant by the Company) or by a combination of such means: (a) tendering a
cash payment; (b) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant as a
result of the exercise or acquisition of Common Stock under the Award, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (c) delivering to the
Company previously owned and unencumbered shares of Common Stock of the Company.
4.Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant's rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant's Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.
5.Clawback. Notwithstanding any other provisions in this Plan, any Award which
is subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).
6.Other Compensation Arrangements. Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to shareholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases.
7.Sub-plans. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company's obligation with respect to tax equalization for Participants on
assignments outside their home countries.
8.Deferral of Awards. The Committee may establish one or more programs under the
Plan to permit selected Participants the opportunity to elect to defer receipt
of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.
9.Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board nor
the Committee shall be required to establish any special or separate fund or to
segregate any assets to assure the performance of its obligations under the
Plan.




--------------------------------------------------------------------------------




10.Delivery. Upon exercise of a right granted under this Plan, the Company shall
issue Common Stock or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company may
otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.
11.No Fractional Shares. No fractional shares of Common Stock shall be issued or
delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.
12.Section 409A. The Plan is intended to comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
the Plan shall be interpreted and administered to be in compliance therewith.
Any payments described in the Plan that are due within the “short-term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Laws require otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent required to avoid accelerated
taxation and tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six (6)-month period immediately following the Participant's
termination of Continuous Service shall instead be paid on the first payroll
date after the six-month period following the Participant's separation from
service (or the Participant's death, if earlier).
13.Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Grant Date of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option (a “Disqualifying Disposition”) shall be required to
promptly advise the Company in writing as to the occurrence of the sale and the
price realized upon the sale of such shares of Common Stock.
14.Public Offering.
(a)In the event that the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any Common
Stock, each Participant shall be prohibited from effecting any public sale or
distribution of any Common Stock (other than as part of such underwritten public
offering), including, but not limited to, pursuant to Rule 144 or Rule 144A
under the Securities Act, during the “lock-up” period established by the
Committee, which lock-up period shall be no shorter than that required by the
underwriters of such public offering.
(b)Without limiting the foregoing clause (a), if (1) during the last 17 days of
the “lock up” period the Company issues an earnings release or material news or
a material event relating to the Company occurs; or (2) prior to the expiration
of the “lock up” period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of the “lock up”
period, the restrictions imposed by this Section 15.14 shall continue to apply
until no earlier than the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event (or no earlier than the 16th day, if the Company does not issue
the earnings release).
15.Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.
16.Expenses. The costs of administering the Plan shall be paid by the Company.
17.Severability. If any provision of the Plan or any Award Agreement is held to
be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.




--------------------------------------------------------------------------------




18.Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.
19.Non-Uniform Treatment. The Committee's determinations under the Plan need not
be uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements. Additionally, the Committee may prescribe or approve
terms applicable to an Award through a document other than an Award Agreement
(e.g., an employment agreement approved by the Committee).
20.Subsidiary Awards. In the case of a grant of an Award to any Employee,
Consultant or Director of a subsidiary, the Company may, if the Committee so
directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to such subsidiary, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the subsidiary will transfer
the shares of Common Stock to such Participant in accordance with the terms of
the Award specified by the Committee pursuant to the provisions of the Plan. All
shares of Common Stock underlying Awards that are forfeited or canceled shall
revert to the Company.
21.Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.
16.Special California Provisions. Notwithstanding any provision to the contrary
in the Plan or in any Award Agreement, any Award granted to a Participant who is
a resident of the State of California shall be subject to the following
provisions (and such provisions shall be incorporated into such Participant's
Award Agreement) unless either (a) the Award Agreement entered into in
connection with such grant otherwise conforms in all respects with Title 10 of
the California Code of Regulations, as same may be amended (the “California
Regulations”), including, without limitation, the requirements of Rule
260.140.41 or Rule 260.140.42 of the California Regulations, or (b) the offer
and sale of Options or Common Stock to such California resident is exempt from
the qualification requirements of Section 25110 of the California Corporations
Code, as same may be amended.
1.Termination of Option. Each Option shall, unless the Participant's termination
of Continuous Service is for Cause, provide for the right to exercise in the
event of a termination of Continuous Service, to the extent that the Participant
is entitled to exercise on such date, as follows:
(a)at least six months from the date of such termination of Continuous Service
if such termination was as a result of death or Disability; and
(b)at least 30 days from the date of such termination of Continuous Service if
termination was other than as a result of death, Disability or Cause.
2.Transferability. An Option or share of Common Stock granted to a California
resident shall not be transferable other than by will, by the laws of descent
and distribution, or, subject to the prior approval of the Committee, (1) to a
revocable trust or (2) as permitted by Rule 701 of the Securities Act.




As adopted by the Board of Directors of ViSalus, Inc. on ______________, 2013.
As approved by the shareholders of ViSalus, Inc. on ______________, 2013.






